FOR PUBLICATION
                                                    FILED
                                                  Jan 15 2013, 9:47 am


                                                         CLERK
                                                       of the supreme court,
                                                       court of appeals and
                                                              tax court




ATTORNEYS FOR APPELLANT:                     ATTORNEYS FOR APPELLEES:

ALAN S. BROWN                                JON LARAMORE
JULIA BLACKWELL GELINAS                      DAVID R. HAMER
DARREN A. CRAIG                              TERESA A. GRIFFIN
Frost Brown Todd, LLC                        Faegre Baker Daniels, LLP
Indianapolis, Indiana                        Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

GEORGE DEAN KING,                            )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )        No. 49A02-1202-MF-73
                                             )
KAY S. KING, et al.,                         )
                                             )
      Appellees-Plaintiffs.                  )


               APPEAL FROM THE MARION SUPERIOR COURT
                   The Honorable Theodore M. Sosin, Judge
                       Cause No. 49D02-0401-MF-140



                               January 15, 2013

                         OPINION - FOR PUBLICATION

RILEY, Judge
                                STATEMENT OF THE CASE

        Appellant-Defendant, George Dean King (George), appeals the trial court’s

findings of fact and conclusions of law approving the Receiver’s Verified Final

Accounting relating to the receivership of eight business entities founded by

George W. King (George Sr.) and the distribution of the receivership assets among

George Sr.’s three children, George, Robert King (Bob), and Kay S. King (Kay)

(collectively, the Siblings).1

        We affirm.

                                               ISSUES

        George raises four issues on appeal, which we restate as follows:

    (1) Whether the trial court abused its discretion by approving the elimination of

        certain inter-company accounts receivable belonging to Crown Associates,

        Inc. (Crown) prior to conveying Crown to George;

    (2) Whether the trial court properly decided that the Receiver was not required

        to reimburse World Corporation (World) for tax payments relating to inter-

        company accounts prior to conveying World to George;

    (3) Whether the trial court properly applied the Receiver’s approved Plan of

        Distribution, which required that any beneficiary who unsuccessfully

        appealed a Receiver’s action pursuant to the Plan bears the Receiver’s legal

        costs of the appeal; and


1
  We held oral argument in the instant case on October 30, 2012 at the Indiana Court of Appeals Courtroom
in Indianapolis, Indiana. We thank and commend the parties for their eloquence and excellent advocacy.

                                                   2
   (4) Whether the trial court properly released the Receiver from liability for all

         actions taken during the pendency of the receivership.

                      FACTS AND PROCEDURAL HISTORY

         This case arises out of a dispute concerning the ownership of several

corporations and partnerships between Kay and her minor son, Christopher King

(Christopher), on one side and Kay’s brothers, George and Bob, on the other side.

Throughout his lifetime, George Sr., the Siblings’ father, established several

companies. In 1949, he founded G.W. King as a for-profit Indiana corporation.

He subsequently incorporated R.L. King, Inc. and K.S. King, Inc. as Indiana for-

profit corporations in 1963; World as an Indiana for-profit corporation in 1981;

and Crown as a Florida corporation in 1989. He also founded three limited

partnerships, G.W. King Co., R.L. King Co., and N.E. King, Co. In 1999, Kay

lived with George Sr. in his Indianapolis’ residence and worked for his investment

company. The Siblings had a strained relationship and Kay and George often

quarreled over who would control George Sr.’s multimillion dollar estate after his

death.

         George Sr. died in 2001. A couple of weeks prior to George Sr.’s death,

George shot Kay and Christopher multiple times.           George was subsequently

charged with and convicted of two Counts of attempted murder and is currently




                                           3
serving a fifty-year prison sentence.2 See King v. State, 799 N.E.2d 42, 46 (Ind.

Ct. App. 2003), trans. denied, cert. denied, 543 U.S. 817, 125 S.Ct. 54 (2004).

        On April 4, 2003, Kay and Christopher filed a Complaint on behalf of
                                                                        3
themselves, as well as K.S. King Co. and C.K. Co.                           (collectively, Appellees)

against George, Bob, and the five corporations, G.W. King, Inc., K.S. King, Inc.,

R.L. King, Inc., Crown, and World, and the three partnerships, G.W. King Co.,

R.L. King, Co., and N.E. King Co. (collectively, the Receivership Entities). The

Complaint alleged thirteen different counts and sought a determination on the

ownership of certain Receivership Entities, dissolution of the Receivership

Entities, and the appointment of a Receiver to manage the dissolution, winding up

and accounting of the Entities.

        On June 5, 2003, the trial court appointed John M. Davis as the Receiver

and directed him “to immediately recover, receive, take charge and possession of

the business, cash, assets, leases, general intangible[s], accounts, proceeds from

sales, note[s], bills receivable, and choses in action, and all of the tangible and

intangible property and records . . .” of the Receivership Entities. (Appellant’s

App. p. 135).         The trial court’s order permitted the Receiver to obtain the

necessary insurance, open bank accounts, invest assets, determine any taxes owed,

and “take such actions as may be necessary and appropriate to prevent the


2
  Kay and Christopher obtained a tort judgment against George for the shooting, which was paid in 2008
from George’s anticipated share of the receivership assets.
3
  Two King entities, C.K. Co. and K.S. King, Co., an Indiana corporation and a proprietorship respectively,
are controlled by Kay. Although the Receiver considered their assets in his Plan of Distribution, they are
not Receivership Entities and are aligned as plaintiffs in the receivership.

                                                     4
dissipation or concealment of any funds or assets.” (Appellant’s App. pp. 136-37).

The order also mandated the Receiver to take custody of the business records of

the Receivership Entities, to recommend the disposition of their assets, and

allowed him to “initiate legal actions as he deems appropriate in discharging his

duties as Receiver.” (Appellant’s App. pp. 138-39).

       The Receiver spent more than five years, well into 2008, marshalling the

assets of the Receivership Entities and addressing related tax issues. In 2004, the

Receiver filed numerous tax returns for the Receivership Entities and paid more

than two million dollars in outstanding tax liabilities. To pay these liabilities, the

Receiver drew on Crown’s assets as this company had more liquid assets available

than the other Receivership Entities. The Receiver accounted for his use of Crown

assets to pay the tax obligations owed by other Receivership Entities by crediting

an account receivable in favor of Crown with corresponding payables charged to

the Receivership or the Receivership Entities. These “intercompany accounts

[were] the result of the operation, management, and paying taxes by the

[R]eceivership for the affiliated companies.” (Transcript p. 51). At the beginning,

Crown’s accounts receivable was valued at $437,512; in 2007, it stood at

$687,278.

       On February 22, 2005, the Siblings entered into a Term Sheet for

Settlement of Litigation (Term Sheet), which represented their partial agreement

on the broad outlines of asset distribution. The Term Sheet constructed a complex

distribution scheme in which the allocation of certain specific assets to certain

                                          5
Siblings was contemplated instead of equally dividing the receivership assets

among the Siblings. For example, the Term Sheet provided that

       The assets and/or equity interest of [Crown] shall be conveyed by
       the Receiver to [George], free and clear of any claims that were
       asserted or could have been asserted by any plaintiffs or any
       defendants in the King Receivership Litigation, subject only to
       claims for any unpaid taxes and the claims of third-party creditors of
       [Crown].

(Appellant’s App. p. 363). It also gave George a condominium in the Geist

neighborhood of Marion County, a lakefront lot in the same area, and three

automobiles. Because not all issues over the division of receivership assets were

resolved in the Term Sheet, it also specified that the Siblings’ further agreements

would be set forth in greater detail in a separate Liquidation Agreement and that

any distributions to the Siblings would be expedited through a liquidating trust. In

the event of continuing disagreement between the Siblings, the Term Sheet

provided

       Until dismissal of the King Receivership Litigation, the Receivership
       Court shall retain jurisdiction to enforce the terms of the Term Sheet
       and the Liquidation Agreement. If counsel for the King Family are
       unable to agree upon any term or condition of the Liquidation
       Agreement following execution of this Term Sheet, the parties agree
       that such dispute may be submitted by any other party to the
       Receivership Court for determination and the determination of the
       Receivership Court shall be final and non-appealable.

(Appellant’s App. pp. 369-70).

       The Siblings failed to enter into the Liquidation Agreement; instead, each

Sibling presented his or her own draft liquidation agreement to the trial court. On

February 24, 2006, the trial court issued its Entry Resolving Disputes Between

                                         6
Plaintiffs and Defendants Concerning Settlement of Litigation, which decided two

issues raised by the Siblings. With respect to the accounts receivable created by

the Receiver and now claimed by George, the trial court concluded that “the

Receiver should eliminate all inter-company accounts prior to making the transfers

contemplated by the Term Sheet and that a definitive Settlement Agreement

should be executed by the parties in accordance with these findings of the [c]ourt.”

(Appellant’s App. p. 70).     Regarding George’s request to retain stock in the

Receivership Entities by having Bob and Kay transfer their shares in the

Receivership Entities to him in exchange for the shares’ monetary value, the trial

court concluded, in pertinent part

       42. [] that the tax deferral mechanism which [George] seeks to have
       imposed under the Term Sheet, given his prior history of tax fraud
       and asset concealment, places an unacceptable risk upon the other
       King siblings, particularly should [George] liquidate the assets of the
       corporations and place himself in a position where he is unable to
       pay whatever subsequent tax liabilities might be claims against those
       entities. Accordingly, the Settlement Agreement should not be
       modified to provide for acquisition of stock in the [Receivership
       Entities] by [George].

(Appellant’s App. p. 75).

       Again, the Siblings were unable to reach an agreement to divide the assets.

Consequently, on November 25, 2008, the Receiver submitted his Plan of

Distribution for the trial court’s approval. In his Plan, the Receiver acknowledged

that he intended to follow the Term Sheet “to the greatest extent practicable under

the circumstances” and to the extent its provisions remained relevant.

(Appellant’s App. p. 343). He proposed the elimination of the accounts receivable

                                         7
held by Crown prior to its conveyance to George and recommended to eliminate

the liquidating agent contemplated by the Term Sheet and instead allow him to

manage, liquidate, and distribute the assets.     The Plan further suggested to

distribute certain specified receivership assets to certain Siblings, in general

accord with the Term Sheet along with an equal division of the remaining assets.

The Plan of Distribution also contemplated that

       In the event that any of the King Children protest or dispute any of
       Receiver’s actions taken pursuant to this Plan, once approved, by
       means of litigation, or otherwise, and Receiver thereafter
       substantially prevails with respect to such protest or dispute, the
       unsuccessful disputant shall be obligated to pay all of Receiver’s
       legal fees and related costs incurred with respect to such protest or
       dispute, which amounts shall be charged against that disputant’s
       Distributive Share[.]

(Appellant’s App. p. 361).

       On November 25, 2008, the trial court approved the Receiver’s Plan of

Distribution, concluding that “[f]ollowing entry of a final Order of approval of the

Plan, George, Bob, and Kay, as distributees, shall be entitled, and are hereby

authorized, to receive distribution and all corresponding ownership rights to all of

the Distribution Assets, as more appropriately detailed and described in the Plan.”

(Appellant’s App. p. 395). Following the court’s entry, George appealed the trial

court’s approval of the Receiver’s Plan of Distribution.         However, due to

substantive procedural deficiencies, we dismissed the appeal. See King v. King,

924 N.E.2d 227 (Ind. Ct. App. 2010) (unpublished disposition).




                                         8
       On October 4, 2011, the Receiver filed his Verified Final Accounting and

Motions, which requested implementation of the approved and updated Plan of

Distribution. On November 3, 2011, George objected claiming that the Plan of

Distribution (1) failed to restore assets to Crown; (2) failed to restore tax payments

to World; (3) apportioned to George 100% of the Receiver’s legal costs defending

the appeal; and (4) released the Receiver from claims George “believes he may

have” with respect to certain trades that occurred in Crown’s investment account

which was administered by the investment firm of Young Stovall. (Appellant’s

App. p. 433).     Overruling George’s objections, the trial court approved the

Receiver’s Final Accounting and Plan on January 5, 2012.

       George now appeals. Additional facts will be provided as necessary.

                          DISCUSSION AND DECISION

                               I. Standard of Review

       In the instant case, the trial court entered findings of fact and conclusions of

law. Therefore, our standard of review is two-tiered: we first determine whether

the evidence supports the trial court’s findings, and second, we determine whether

the findings support the judgment. Briles v. Wausau Ins. Co., 858 N.E.2d 208,

212 (Ind. Ct. App. 2006). Findings of fact are clearly erroneous when the record

lacks any reasonable inference from the evidence to support them, and the trial

court’s judgment is clearly erroneous if it is unsupported by the findings and the

conclusions which rely upon those findings. Id. In establishing whether the



                                          9
findings or the judgment are clearly erroneous, we consider only the evidence

favorable to the judgment and all reasonable inferences to be drawn therefrom. Id.

       While conducting our review, we cannot reweigh the evidence or judge the

credibility of any witness, and must affirm the trial court’s decision if the record

contains any supporting evidence or inferences. Id. However, while we defer

substantially to findings of fact, we do not do so for conclusions of law. Id. We

evaluate conclusions of law de novo and owe no deference to a trial court’s

determination of such questions. Id.

                         II. Crown’s Accounts Receivable

       George’s first and most important concern is the trial court’s elimination of

Crown’s accounts receivable booking. Referencing paragraph 1 of the Term

Sheet, which provides that the assets and/or equity interest of Crown will be

conveyed to George, George asserts that this not only includes the shares of the

corporation but also the accounts receivable which were eliminated by the trial

court’s order of November 25, 2008 and which amounted to $687,278 by 2007.

       In support of his argument, George relies heavily on the timing of the

execution of the Term Sheet. Alluding to the fact that the accounts receivable

were in existence from 2004 until the trial court’s elimination by its Order of

November 25, 2008, George asserts that the Term Sheet was agreed upon by the

Siblings and executed on February 22, 2005—when the accounts receivable were

still on the books. As such, the Siblings must have consented to the conveyance of

not only Crown but also of its accounts receivable. We disagree.

                                         10
         The receiver is an officer of the court, and comes within the court’s sole

direction as soon as he is appointed and has qualified; “parties have no authority

over him.” Brock v. Rudug, 119 N.E. 491, 492 (Ind. Ct. App. 1918). Also, as

soon as a receiver is appointed and qualified, the assets become receivership assets

until final distribution by court order. See Lecompte v. Wilson, 15 N.E.2d 97, 100

(Ind. 1938). Therefore, the Receiver’s Plan of Distribution governs the division of

assets—not the Term Sheet—as only the Plan was adopted by the trial court.

         The evidence reflects that at the outset of the receivership, the Receiver

proposed that all Receivership Entities would be liquidated with the proceeds

divided equally between the Siblings. 4 To that end, the Receiver began booking

inter-company accounts to document the use of assets from one entity to pay the

obligations owed by other Receivership Entities. The Receiver drew on Crown’s

assets because the company had more liquid assets available than the other

Receivership Entities. The Receiver accounted for this use of Crown assets by

crediting an account receivable in favor of Crown with corresponding payables

charged to the Receivership or the Receivership Entities. In this scenario, the

accounts receivable coupled with the accounts payable amounted to a zero net

balance.

         However, the Receivership’s ultimate goal was altered after the Siblings

executed the Term Sheet—a private agreement between the Siblings, to which the

4
 At the onset of his receivership, it became clear to the Receiver that the Receivership Entities were merely
holding companies for investments, with their predominant holding marketable securities. These assets
were seemingly arbitrarily apportioned to the various Receivership Entities and George Sr. moved the
assets around without any documented underlying financial transaction justifying the transfer of assets.

                                                     11
trial court, who governed the Receivership Entities at the time, was not a party.

Once the Term Sheet was executed and the Siblings had agreed to convey Crown

to George and to transfer certain assets to certain Siblings, the assets included

within each Receivership Entity became important. Specifically with respect to

Crown, the Term Sheet provided that

        The assets and/or equity interest of [Crown] shall be conveyed by
        the Receiver to [George], free and clear of any claims that were
        asserted or could have been asserted by any plaintiffs or any
        defendants in the King Receivership Litigation, subject only to
        claims for any unpaid taxes and the claims of third-party creditors of
        [Crown].

(Appellant’s App. p. 363).

        On February 24, 2006, the trial court ordered the elimination of all inter-

company accounts prior to making transfers contemplated by the Term Sheet.

Because the Siblings were unable to agree on a final Settlement Agreement, the

Receiver developed and submitted for the trial court’s approval two detailed Plans

of Distribution. In both Plans, the Receiver followed the Term Sheet “to the

greatest extent practicable under the circumstances” (Appellant’s App. p. 343).

He proposed the elimination of the accounts receivable held by Crown prior to its

conveyance to George and suggested certain specified receivership assets be

distributed to certain Siblings. Both of the Receiver’s Plans were approved by the

trial court.

        Moreover, the Term Sheet itself fails to address Crown’s accounts

receivable. Generally, in ascertaining the contract’s clarity, or lack thereof, we


                                         12
consider the whole document, not just the disputed language.               City of

Lawrenceburg v. Milestone Contractors, L.P., 809 N.E.2d 879, 883 (Ind. Ct. App.

2004), trans. denied. Construction of contract language that would render any

words, phrases, or terms ineffective or meaningless should be avoided. Id. Courts

should presume that all provisions included in a contract are there for a purpose

and, if possible, reconcile seemingly conflicting provisions to give effect to all

provisions. Id. Furthermore, in its interpretation of the contract, the court should

attempt to determine the parties’ intent when entering a contract from their

expression within the four corners of the written instrument. Id.

       The Term Sheet divided a multitude of assets between the Siblings, ranging

from real estate, safety deposit boxes, and personal property down to particular

comic books. With respect to Crown, the Term Sheet merely states

       The assets and/or equity interest of [Crown] shall be conveyed by
       the Receiver to [George], free and clear of any claims that were
       asserted or could have been asserted by any plaintiffs or any
       defendants in the King Receivership Litigation, subject only to
       claims for any unpaid taxes and the claims of third-party creditors of
       [Crown].

(Appellant’s App. p. 363) (emphasis added). Given the level of detail embodied in

the Term Sheet, the absence of a clear expression by the parties to repay the

accounts receivable which had been expressly created by the Receiver during the

Receivership and which existed during the execution of the Term Sheet, is

evidence of intent that no such offset was bargained for. Moreover, as pointed out

by the trial court, and we agree, it appears that the Term Sheet’s language rejects


                                        13
George’s argument. Specifically, the Term Sheet establishes that Crown has to be

conveyed free and clear of claims that can be asserted by any plaintiff or

defendant.   The account receivable is a claim asserted by George in the

Receivership litigation and thus cannot be part of Crown’s conveyance. In sum

we cannot say that the trial court abused its discretion by ordering the Receiver to

eliminate Crown’s accounts receivable prior to the company’s conveyance to

George.

                  III. Reimbursement of World’s Tax Payments

      In a related argument, George claims that the trial court erred by failing to

reimburse World for the tax burden it suffered as a result of the Receiver’s

accounting decisions.

      William Clark (Clark), the Receiver’s accountant, testified that upon the

commencement of the Receivership, they discovered very poor accounting records

documenting purported asset transfers—and in some instances, no records at all.

“Early on,” the records showed World making transfers to the other Receivership

Entities. (Tr. p. 185). Clark explained

      At that point in time, we assumed that these were advances to the
      other entities, loans to them. But in hindsight, we became aware of
      the fact that, [], it could just as well be repayments of prior loans.
      We didn’t know [] whether we saw the front of the transaction or the
      end of the transaction, but we, we began with the assumption that
      this was a loan from [World] to the other entities, and each year, we
      did a calculation of the imputed interest, the interest that should, that
      would have been owned, had these been legitimate loans to these
      entities. This was a time consuming process. We had to impute the
      interest income to World, we had to impute the interest expense for
      [] K.S. King [], so, we began a calculation, a dual calculation on this.

                                          14
       . . . We did that for a couple of years. . . . [W]e came to the
       conclusion that maybe our assumption that it was a loan could have
       been wrong, so we ceased doing that, because of the time
       constraints, and also because we were under the impression this was
       going to be a one third, one third, one third split, anyways, so, what
       difference did it make if K.S. King got a tax break and [World] got a
       tax [] bill[.]

(Tr. p. 186).

       Similarly to Crown, George now asserts a right to the taxes World paid on

these loans. Having paid $62,599.32 in state and federal income tax liabilities “it

did not owe,” and the other Receivership Entities receiving a benefit, George

requests this amount be restored to World. (Appellant’s Br. p. 17).

       As with Crown, the Receiver’s Plan of Distribution governs the conveyance

of assets to the Siblings. During the term of the Receivership, the assets are

considered receivership assets until final distribution by court order.         See

Lecompte, 15 N.E.2d at 100. The Plan of Distribution, adopted by the trial court,

directed the Receiver to “convey by quitclaim bill of sale all shares and/or equity

interests in [World] to George.” (Appellant’s App. p. 354). As such, George is

only entitled to the shares of World as they existed at the time of the conveyance,

not to any specific assets or funds. Moreover, George fails to show he was

harmed by the trial court’s decision not to restore the tax payments. To the

contrary, the evidence reflects that the tax payment by World was offset by a

corresponding tax benefit to K.S. King, Inc., which George also received under the

Plan of Distribution. Therefore, we conclude that the trial court did not abuse its

discretion in declining George’s request.

                                        15
                          IV. Receiver’s Appellate Fees

       Next, George takes issue with the trial court’s decision to charge him with

the Receiver’s legal expenses of the prior appeal which was dismissed based on

George’s failure to comply with the appellate procedural rules.

       When the Siblings were unable to reach an agreement based on the

premises of the Term Sheet, the Receiver submitted his Plan of Distribution for the

trial court’s approval on November 25, 2008.           In his Plan, the Receiver

acknowledged that he intended to follow the Term Sheet “to the greatest extent

practicable under the circumstances” and to the extent its provisions remained

relevant. (Appellant’s App. p. 343). The Plan of Distribution also contemplated

that

       In the event that any of the King Children protest or dispute any to
       Receiver’s actions taken pursuant to this Plan, once approved, by
       means of litigation, or otherwise, and Receiver thereafter
       substantially prevails with respect to such protest or dispute, the
       unsuccessful disputant shall be obligated to pay all of Receiver’s
       legal fees and related costs incurred with respect to such protest or
       dispute, which amounts shall be charged against that disputant’s
       Distributive Share[.]

(Appellant’s App. p. 361).

       On November 25, 2008, the trial court approved the Receiver’s Plan of

Distribution, and subsequent to the approval, George appealed. We dismissed his

appeal due to his failure to comply with procedural rules. See our memorandum

opinion in King v. King, 924 N.E.2d 227 (Ind. Ct. App. 2010). At the request of

the Receiver, the trial court allocated to George’s distributive share the Receiver’s


                                         16
legal expenses in the amount of $77,422 for defending the prior appeal when it

approved Receiver’s Final Accounting and Plan on January 5, 2012.

       George now finds this allocation to be unreasonable. First, referencing

Indiana case law which premises that a receiver should be impartial and

disinterested, George claims that it was inappropriate for the Receiver to expend

receivership funds to oppose his appeal to the trial court’s decision to eliminate the

accounts receivable. While George and Bob took the position that these accounts

should be awarded to Crown, Kay opposed it. According to George, by aligning

his position with Kay, the Receiver took an inappropriate position by defending

“the position of one sibling over the others.”       (Appellant’s Br. p. 18).     We

disagree.

       Ind. Code § 23-1-47-3 provides, in pertinent part, that

       The court shall describe the powers and duties of the receiver or
       custodian in its appointing order, which may be amended from time
       to time. Among other powers:
       (1) the receiver:
               (A) may dispose of all or any part of the assets of the
               corporation wherever located, at a public or private sale, if
               authorized by the court; and
               (B) may sue and defend in the receiver’s own name as
               receiver of the corporation in all courts of this state[.]

This statutory provision was also included in the trial court’s order appointing the

Receiver, allowing him to “initiate legal actions as he deems appropriate in

discharging his duties as Receiver.” (Appellant’s App. pp. 138-39).

       Thus, having a duty to defend against George’s appeal, the Receiver

participated not to favor one beneficiary over another but rather to preserve

                                         17
receivership assets and to defend the approved Plan of Distribution.           If the

Receiver’s Plan had been reversed on appeal, more than nine years of work would

have to be redone, including the re-creation of pre-receivership accounts to ensure

that the each of the Siblings would receive what he or she is entitled to.

       Second, George disputes the allocation because his appeal was not decided

on the merits. While George is correct that his appeal was not decided on the

merits, but rather dismissed, we remind George that pursuant to the language of

the Plan of Distribution the allocation of legal fees is not dependent on the relative

success of a decision on the merits but rather on being unsuccessful in a “protest”

or “dispute” to any of the Receiver’s actions. By having his claim dismissed, we

conclude that George was unsuccessful in his dispute and the cost of the

Receiver’s legal fees was properly allocated to him.

                             V. Release of the Receiver

       As a final issue, George contends that the trial court should not have

released the Receiver from liability. George accuses the brokerage firm of Young

Stovall of improper and unauthorized trades at the direction of the Receiver with

respect to Crown’s account. Prior to the appointment of the Receiver, Crown’s

investments were managed by Young Stovall and its assets were kept in debt

instruments. After the appointment of the Receiver, the Crown account suffered

“huge losses.” (Tr. p. 224). During the pendency of the receivership, George

attempted to pursue claims in arbitration against Young Stovall seeking

compensation for the losses Crown had suffered. However, the record reflects that

                                         18
the Receiver notified the arbitrator that George lacked standing to pursue the

arbitration because he was not the owner of Crown and the arbitration was

subsequently dismissed. In its final judgment, the trial court granted George a

limited Power of Attorney to pursue the arbitration, but at the same time, the trial

court also provided a complete release to the Receiver thereby making it

impossible for George to obtain any relief against the Receiver for actions related

to trading on the Young Stovall account. Referencing a receiver’s fiduciary duty

to protect and preserve the assets of the receivership, George contends that the trial

court abused its discretion in releasing the Receiver from liability with respect to

perceived mishandling of the Crown investments.

       In support of his argument that the Crown brokerage account suffered

“huge losses” during the receivership, George relies on his own testimony. Most

notably, responding to his counsel’s question “what information do you have that

[the Receiver] did something inappropriate as Receiver[?]” George replied:

       We don’t yet. We haven’t been able to get the Young Stovall
       records. [The Receiver] has blocked that. It’s extremely peculiar to
       me, though, why he would come in and block that, instead of letting
       us get the information, and proceeding down there on that suit, if it
       was Young Stovall’s fault. Now I’m beginning to wonder who’s
       fault it is. Somebody had to give those orders. Stocks aren’t just
       traded and purchased unless there’s an order from somebody.

       (Tr. p. 228). In defending his position with respect to the Crown assets and

Young Stovall’s actions, the Receiver testified:

       Crown, through Lee Bryant [the investment broker], has had a
       relationship with the brokerage firm of Young Stovall. I believe that
       Mr. Bryant has served us well. I rarely hear from him, and when I

                                         19
       do, I follow his advice [] and to the extent that losses were taken,
       that’s unfortunate.      But overall, Crown investments are up
       considerably. There’s not a cumulative net loss. Crown, I think has
       been invested pretty prudently. I don’t hold myself out to be an
       investment advisor. [George] knows that. So I do follow, [], I either
       leaved [sic] the money the way it was committed when we found the
       case, or in the event of mature investments, followed the direction of
       the broker, wherever the money is held.

(Tr. p. 233).

       Lacking any concrete evidence to accuse the Receiver of mishandling the

account, George’s claims are entirely speculative and based on conjecture. See

Colen v. Pride Vending Service, 654 N.E.2d 1159, 1163 (Ind. Ct. App. 1995)

(Testimony based on conjecture or speculation is insufficient to support a claim.)

Therefore, the trial court properly rejected George’s request to deny the Receiver’s

release from liability.

                                  CONCLUSION

       Based on the foregoing, we conclude that (1) the trial court did not abuse its

discretion when it approved the elimination of certain inter-company accounts

receivable belonging to Crown prior to conveying Crown to George; (2) the trial

court properly decided that the Receiver was not required to reimburse World for

tax payments relating to inter-company accounts prior to conveying World to

George; (3) the trial court did not abuse its discretion by allocating the Receiver’s

legal costs to George after George’s unsuccessful prior appeal; and (4) the trial

court properly released the Receiver from liability for all his actions during the

pendency of the receivership.


                                         20
      Affirmed.

BAILEY, J. concurs

CRONE, J. concurs in result




                              21